Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on April 29, 2021. Claims 108, 110, 112-114, 116, 118 and 119 are currently pending.  Claims 109, 111, 115, 117 have been canceled and claims 108, 110, 116  have been amended by Applicants’ amendment filed on April 29, 2021. No claims were newly added.
Applicants’ election without traverse of Group I, e.g., claims 108-113 (claims 109, 111, 115, 117 now canceled) drawn to a HER2 T cell-antigen coupler (HER2-TAC), a T cell comprising said a HER2 T cell-antigen coupler and a pharmaceutical composition comprising said T cell, in response to the restriction requirement filed on September 4, 2020 was prviouly akwnoleged. Additionally, Applicants’ election without traverse of the amino acid sequence of SEQ ID NO: 66 and the corresponding nucleic acid sequence of SEQ ID NO: 65 was previously akwnoleged.
Claims 114-119 (claims 115, 117 now canceled)  were previously withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution. The requirement for restriction between Groups I-II was previously made FINAL.

Therefore, claims 108, 110, 112 and 113 are examined on the merits to which the following grounds of rejection are applicable. The claims are examined to the extent that they read on the elected species of SEQ ID NOS: 65 and 66.
Response to arguments
Withdrawn objections/rejections  in response to Applicants’ arguments or amendments
Claim Objection
In view of Applicants’ amendment of claim 108, the objection to claims 108, 110, 112 and  113  has been withdrawn.
Provisional Double Patenting 
The amino acid of SEQ ID NO: 66 is free of prior art. In view of Applicants’ amendment of claim 108 to recite the amino acid sequence of SEQ ID NO:66, the rejection of claims 108, 110, 112 and  113  on the ground of nonstatutory double patenting as being unpatentable over claims 59 and 68 of copending Application 16,547,421 in view of Bramson et al (WO 2015/117229; of record IDS filed on 5/7/2020; see Score search results for SEQ ID NO: 65; Result No. 6) has been withdrawn.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Claim Rejections - 35 USC § 102(a)(1)
In view of Applicants’ amendment of claim 108 to include the limitation of claim 109, the rejection of claim(s) 108, 112 and 113 under 35 U.S.C. 102(a)(1) as being anticipated by WO2015117229-A1 (publication date 13-AUG-2015; of record IDS filed on 5/7/2020) to Bramson et al. hereinafter “Bramson” (Citations are from the National Stage U.S. Patent No. 7,220,418.  The National Stage is deemed an English language translation of the PCT; see Score search results for SEQ ID NO:66; Result No. 6) has been withdrawn. 
 It was previously noted that Bramson shares a common inventor as the instant Application.  However, the publication date of Bramson is 13-AUG-2015, which is more than 1 year earlier than the July 15, 2019 earliest possible priority date of the instant invention.  As 
It is noted that the amino acid sequence of the signal peptide 5’-METPAQLLFLLLLWLPDTTG-3’ was known in the art (See Hamburger et al., U.S. Patent 10,822,408; col. 50, lines 20-50). However, it would not have been obvious to select this signal peptide from a very large number of sequences of at least 15 amino acid sequences no closely related to each other in structure to facilitate or optimize expression in particular host T cells. One skilled in the art before the effective filing date of the claimed invention would not have considered the selection of the amino acid sequence METPAQLLFLLLLWLPDTTG over multiple amino acid sequences encoding signal peptides to be reasonably predictable.
Applicants’ arguments are moot in view of the withdrawn rejection. 

***
In view of Applicants’ amendment of claim 108 to include the limitation of claim 109, the rejection of claim(s) 108, 112 and 113 under 35 U.S.C. 102(a)(1) as being anticipated by WO2017087723 A1 to Lim et al. hereinafter “Lim” (see Score search results for SEQ ID NO:66; Result No. 7) has been withdrawn. 
It was previously noted at pages 16-17 of the non-final office action filed on 11/30/2020 that Lim et al discloses a T cell-antigen coupler (TAC) or a modified TAC (examples of which include a Trifunctional T Cell-Antigen Coupler or "Tri-TAC") (page 48, paragraph [00205] ) comprising an amino acid sequence identified as SEQ ID NO:135 of 525 amino acids in length having  86.9% sequence homology with the claimed amino acid sequence of SEQ ID NO:66 (see Score search result for SEQ ID 66, Result No. 7).  The amino acid of  SEQ ID NO 135 

    PNG
    media_image1.png
    204
    969
    media_image1.png
    Greyscale


It is noted that the amino acid sequence of the signal peptide 5’-METPAQLLFLLLLWLPDTTG-3’ was known in the art (See Hamburger et al., U.S. Patent 10,822,408; col. 50, lines 20-50). However, it would not have been obvious to select this signal peptide from a very large number of sequences of at least 15 amino acid sequences  no closely related to each other in structure to facilitate or optimize expression in particular host T cells. One skilled in the art before the effective filing date of the claimed invention would not have considered the selection of the amino acid sequence METPAQLLFLLLLWLPDTTG  over multiple amino acid sequences encoding signal peptides to be reasonably predictable.
Applicants’ arguments are moot in view of the withdrawn rejection. 

Maintained Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 108, 110, 112 and 113 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


Claim 110 is indefinite in the recitation of  the phrase “a nucleic acid sequence comprising a sequence ” because it is unclear whether the phrase refers to the full length of the nucleotide of SEQ ID NO: 65 or a nucleotide domain within the full length of the nucleic acid sequence of SEQ ID NO:65. As such the metes and bounds of the claims are indefinite.
	The recitation of “the nucleotide sequence” and “the amino acid sequence” would obviate this rejection.
***
Claims 108, 110, 112 and 113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for: 
(i) an isolated nucleic acid sequence encoding a HER2 (Human Epidermal Growth Factor Receptor 2) T cell-antigen coupler (HER2-TAC) fusion protein comprising: 
(a) a first polynucleotide encoding the amino acid sequence selected from the group consisting of SEQ ID NO: 66, SEQ ID NO: 68 and  SEQ ID NO: 76 encoding a HER2 antigen binding domain and a ligand that binds a CD3 protein associated with a TCR complex; and  
(b) a second polynucleotide encoding a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain;
ii) a polypeptide encoded by the isolated nucleic acid sequence of (i); 

iv) a vector construct comprising the nucleic acid sequence of (i); 
v) a transformed T cell comprising the vector of  iv) and able to express HER2-TAC; and 
vi) a pharmaceutical composition comprising the T-cell of v) and a pharmaceutically acceptable excipient; and
does not reasonably provide enablement for other nucleic acid sequences, amino acid sequences, vector constructs, T cells and pharmaceutical composition with the contemplated function of treating a cancer in a subject in need thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claims 108, 110, 112 and 113 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.

(i)  a HER2 (Human Epidermal Growth Factor Receptor 2) T cell-antigen coupler (HER2-TAC), comprising an amino acid selected from the group consisting of SEQ ID NO: 66, SEQ ID NO: 68 and  SEQ ID NO: 76, wherein  the phrase “an amino acid sequence” is construed as comprising the full length of SEQ ID NO: 66, SEQ ID NO: 68 and  SEQ ID NO: 76  or any domain within the full length of the amino acid sequences,
(ii) a HER2-TAC fusion proteins that do not comprise a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain (e.g, transmembrane and cytoplasmic domain), 
(ii) T cells that have not been transfected with a recombinant vector construct to express the HER2-TAC fusion protein. 
The T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain (e.g, membrane and cytoplasmic domain of the HER2-TAC fusion proteins) is critical for the contemplated function in transfected T cells. The ordinary artisan would appreciate from the instant claim scope that the limitations “an amino acid sequence set forth in SEQ ID NO: 66, SEQ ID NO: 68, or  SEQ ID NO: 76 .” and “A T cell, comprising the HER2-TAC of claim 108” are not defined by a structure in order to make any reasonable association with the intended function.


    PNG
    media_image2.png
    311
    404
    media_image2.png
    Greyscale

(See Helsen et al. 2014;  Journal for ImmunoTherapy of Cancer 2, Article number: P17; of record IDS filed on 6/23/2020)
The Specification states in paragraph [0231],
“A molecule was created where the transmembrane and intracellular regions of the CD4 co-receptor, which localize to the lipid raft and bind Lck, respectively, were fused to single-chain antibody that binds CD3 (UCHT1; SEQ ID NO: 13, 14 and homologs thereof). This construct is designed to draw the CD3 molecule and the TCR into regions of lipid rafts and bring Lck into the proximity of the TCR, similar to natural MHC binding. To target this receptor, a designed ankyrin repeat (DARPin) was linked to the CD4-UCHT1 chimera to generate a Trifunctional T cell-antigen coupler (Tri-TAC). In this example, the DARPin was specific for the proto-oncogene, HER-2 (erbB-2)”.  


    PNG
    media_image3.png
    317
    325
    media_image3.png
    Greyscale
The Specification illustrates in FIG. 6G T cell transfected with a recombinant construct 
and Her2 binding ability.  FIG. 6J illustrates that only full length anti HER-2 DARPin Tri-TAC is able to elicit a cytotoxic response (paragraph [0036]).



    PNG
    media_image4.png
    432
    660
    media_image4.png
    Greyscale
FIG. 7A-FIG. 7C illustrate anti-tumor activity, toxicity, and cytokine production of T cells engineered with either the anti-HER-2 DARPin Tri-TAC or the anti-HER-2 DARPin CD28-based CAR in a mouse model bearing established OVCAR-3 tumors, wherein FIG. 7B exemplifies the change in weight, a measure of toxicity, in the same mice. FIG. 7C illustrates cytokine concentrations in serum of mice on day 7 post T-cell infusion (paragraph [0037]). In vivo treatment of mice with HER2 engineered T cells showed significantly reduced tumor progression, including tumor regression, relative to control mice (paragraphs [0066][0301]). FIG. 15A-FIG. 15B illustrate surface expression of CD8-Tri TAC variants relative to the prototypic Tri-TAC, and cytotoxicity of T cells engineered with either the CD8 Tri-TAC variants or the prototypic Tri-TAC, e.g, CD8α-Tri TAC, CD8α+R(β)-Tri TAC and CD8α+R(β)+Lck-Tri TAC   (FIG. 15D). The Specification states at paragraph [0249]:

    PNG
    media_image5.png
    286
    378
    media_image5.png
    Greyscale

 	The Specification teaches that the amino acid sequence of SEQ ID NO:66 represents  “a fusion protein (comprising a human immunoglobulin G (IgG) signal peptide, a HER2-targeted designed ankyrin repeat protein (DARPin) and an anti-CD3 scFv antibody and a CD4 domain) which is used for preparing the T-cell of the present invention). ” (See Score search results for us-15-929-513-66.rag. Result No. 1). Paragraph [0139] of the published application states, “In some embodiments, the TCR signaling domain polypeptide comprises a chimera of CD8α and CD8β, the CD8α CXCP domain, which contains an Lck binding motif, is appended to the C-terminus of the CD8β cytosolic domain. In some embodiments, the T cell receptor signaling domain polypeptide comprises the transmembrane and cytosolic domains of the CD8 β + Lck co-receptor chimera encoded by SEQ ID NO: 41. In some embodiments, the T cell receptor signaling domain polypeptide comprises the transmembrane and cytosolic domains of the CD8 β+Lck co-receptor chimera provided by SEQ ID NO: 42.”
It is the examiner's interpretation that a T cell anchoring co-receptor domain polypeptide comprising a CD4 cytosolic domain and a CD4 transmembrane domain and equivalents chimera of CD8α 
"The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art."
"The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence."
MPEP 2163.05 stating in part:
"A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement."

The specification provides no direction or guidance regarding how to produce the genus of HER2-TAC and T cells comprising said HER2-TAC as broadly defined by the claims.  Undue experimentation would be required to produce the invention commensurate with the scope of the claims from the written disclosure alone.  

Conclusion
Claims 108, 110, 112 and 113 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/MARIA G LEAVITT/  Primary Examiner, Art Unit 1633